DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/28/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 and 22 each recite “the surface” (of the chip carrier). There is a lack of antecedent basis for this limitation in the claims. The Examiner has assumed “the first surface”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,312,193, previously used) in view of Hung (US 2014/0252634, previously cited but not used).

a.	Re claim 1, Chen discloses a method for fabricating an integrated circuit (IC) package comprising: providing a set of semiconductor chips D3&D4 (or D1-D4, including their solder balls, some of which are shown on fig. 6 and that are implicitly present on the other figures; see figs. 2-4 and related text; see col. 2 ln. 44 to col. 3 ln. 54; see remaining of disclosure for more details), a set of corner guard structures 40 and a chip carrier 20; placing and bonding the set of semiconductor chips and the set of corner guard structure to a first surface (top surface) of the chip carrier, wherein the set of semiconductor chips are in electrical contact with the chip carrier (this is implicit for figs. 2&4 in view of fig. 6 where the dies are electrically bonded to carrier 20 via solders 610a&610b; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have electrically connected the dies on figs. 2&4 to the substrate 20 in order to integrate the dies and the substrate) and at least one corner guard structure of the set of corner guard structures is placed proximate to at least one chip corner of the set of semiconductor chips (explicit on the figures); “wherein a coefficient of thermal expansion (CTE) of the set of comer guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier” (the limitation “wherein a coefficient of thermal expansion (CTE) of the set of comer guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier” is merely an intended use or a functional limitation that does not structurally distinguish over the corner guard structures of Chen which are capable of achieving the claimed intended use or function based on at least the fact that they are made of the same materials or the same material as the die like Applicants are doing; see col. 3 ln. 34-39; see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”; the Examiner also notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.), and wherein at least one corner guard is placed at a first lateral dimension LG (see annotated fig. 4 below) as measured in a first linear direction (X direction; see annotated fig. 4 below) from one semiconductor chip and has a second lateral dimension LX as measured along the first linear direction greater than the first lateral dimension. But Chen does not appear to explicitly disclose the chips on figs. 2-4 and the set of corner guard structures being solder bonded to the first surface of the chip carrier. 

	However, Chen discloses on fig. 6 and related text the dies electrically bonded to carrier 20 via solders 610a&610b, and Hung disclose solder bonding (as an alternative to using adhesives) stress isolation structures 120 (which are equivalent to the corner guard structures) to a surface of chip carrier (see at least figs. 1-23 and related text; see also [0020], [0023], [0026]-[0027], [0032] and [0035]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have solder bonded the set of semiconductor chips and the set of corner guard structures to the first surface of the chip carrier, and this as a non-inventive step of bonding such elements to a chip carrier according to known techniques in the art with a reasonable expectation of success (see MPEP 2143. B&C&D&E&G).


    PNG
    media_image1.png
    926
    1493
    media_image1.png
    Greyscale



b.	Re claim 3, the set of semiconductor chips and the set of comer guard structures are comprised of a same material (col. 3 ln. 34-39).

c.	Re claim 4, the set of semiconductor chips and the set of comer guard structures are comprised of silicon (col. 3 ln. 34-39 implicitly means that the corner guards 40 can be made of silicon, and when the dies and the corner guards are made of the same material, it means the dies are made of silicon too).

d.	Re claim 5, a first material (which can be polysilicon or tantalum nitride or a silicide; see col. 3 ln. 20-31) for the set of comer guard structures is selected to have a similar CTE of the CTE of the set of semiconductor chips (polysilicon would have a CTE substantially equal to the one of the silicon chips; tantalum nitride is known to have a CTE of about 4.4 ppm/K, and the term “similar” is vague enough to consider such value similar to the CTE of silicon that is known to be about 2.5ppm/K; additionally, a silicide is a silicon alloy and would have a CTE similar to the one of silicon, and based on col. 3 ln. 34-39  that disclose making corner guard structures 40 with a material substantially the same as the one of the dies, it would have been obvious to one skilled in the art to have made the silicide such that it has a silicon content making its CTE as close as possible to the one of the silicon of the dies), and the first material is a different material than a semiconductor (silicon) used in the set of semiconductor chips (the materials pointed out above are different from the silicon of the dies; as for polysilicon, it is noted that dies are conventionally made with single crystal silicon wafers for superior performance instead of polysilicon, and polysilicon is different from single crystalline silicon in structure).

e.	Re claim 7, at least one corner guard structure the set of corner guard structures is formed by two or more rectangular pieces of comer guard material (figs. 2-4).

f.	Re claim 8, the corner guard structures are placed selectively at some of the corners of the set of semiconductor chips, but not all of the comers (figs. 2-4).

g.	Re claim 9 and as per claim 1 rejection above, Chen in view of Hung disclose that the set of semiconductor chips and the set of corner guard structures are solder bonded to the first surface of the chip carrier, except explicitly that they are solder bonded using a same solder bonding step. However, and noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, and further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), it would have been obvious to one skilled in the art before the effective filing date of the invention to have used the same solder for bonding the semiconductor chips and the corner guard structures to the chip carrier and further soldered bonded them using a same solder bonding step in order to at least save time and cost (see MPEP 2144.I&II) or as an obvious only alternative to bonding them in a more time-consuming two different steps (see MPEP 2143.E).

h.	Re claim 10, the set of semiconductor chips and the set of comer guard structures have an underfill (ensemble of unlabeled underfill on fig. 6 and epoxy adhesive disclosed in col. 3 ln. 8-19 as bonding the guards 40 to the top surface of substrate 20, noting that those underfill and epoxy adhesive are implicitly present in figs. 2&4 to achieve their bonding functions, or would have been obvious to one skilled in the art before the effective filing date of the invention to have provided to achieve their bonding function for the dies and guards 40) disposed between respective ones of the semiconductor chips and the first surface of the chip carrier.
i.	Re claim 11, Chen discloses an integrated circuit (IC) package device comprising: a set of semiconductor chips D3&D4 (or D1-D4; see figs. 2-4 and related text; see col. 2 ln. 44 to col. 3 ln. 54; see remaining of disclosure for more details); a set of comer guard structures 40; a chip carrier 20; wherein the set of semiconductor chips and the set of comer guard structure are bonded to a first surface of the chip carrier, wherein the set of semiconductor chips are in electrical contact with the chip carrier (as explained in claim 1 rejection above) and at least one corner guard structure of the set of corner guard structures is placed proximate to corners at least one chip corner of the set of semiconductor chips (explicit on figs. 2&4); “wherein a coefficient of thermal expansion (CTE) of the set of corner guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier” (see intended use and functional limitation remarks in claim 1 rejection above and which apply to the non-structurally distinguishable limitation “wherein a coefficient of thermal expansion (CTE) of the set of corner guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier”), and wherein at least one corner guard is placed at a first lateral dimension LG (see annotated fig. 4 above) as measured in a first linear direction (X direction; see annotated fig. 4 below) from one semiconductor chip and has a second lateral dimension LX as measured along the first linear direction greater than the first lateral dimension. Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have solder bonded the set of semiconductor chips and the set of corner guard structures to the first surface of the chip carrier based on the same arguments invoked in claim 1 rejection above.

j.	Re claim 12, a comer guard structure is placed proximate to each comer of a semiconductor chip (figs. 2&4).

k.	Re claims 13, 14, 15, 17, 18, 19 and 20, see respectively claims 3, 4, 5, 7, 8, 9 and 10 rejections above.
For claim 19, the Examiner notes that the process limitations of “bonding step” found in product claim(s) 19 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 19 does not require a “bonding step”, especially “a same solder bonding step”. 

l.	Re claim 21, Chen in view of Hung disclose that at least a first semiconductor chip of the set of semiconductor chips has a first thickness T1 (see annotated fig. 6 below) and the corner guard structure placed proximate to the first semiconductor chip has a second thickness T2, except explicitly on fig. 6 that the first thickness is greater than the second thickness as measured from the first surface of the chip carrier. However, Chen discloses in col. 3 ln. 40-55 that the thickness of stress relief structure 40 can be random (which implicitly means that it can be larger or smaller than T1) and be based on design rules for the layout of the semiconductor package. As such, and noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, and further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), it would have been obvious to one skilled in the art before the effective filing date of the invention to have provide structure 40 that have a thickness T2 less than T1 if required by design rules of the package structure or in order to save cost and reduce the package structure weight by making structure 40 less thick than as shown in fig. 6. 


    PNG
    media_image2.png
    895
    1643
    media_image2.png
    Greyscale


m.	Re claim 22, see claim 21 rejection above.

n.	Re claim 23, it is conventionally known in the art to provide chip carriers (i.e. package substrates or circuit boards) with bonding pads for electrical connections with chips/devices mounted thereon as evidenced by at least col. 1 ln. 19-26 of Chen, and [0035] of Hung discloses the package substrate 102 comprising contact pads to which the solders 138, bonding the stress relief structure 120 to package substrate 102, are bonded to. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the chip carrier having therein a first and a second set of solder pads such that  the set of semiconductor chips are solder bonded to a first (top) surface of the chip carrier by the first set of solder pads in the chip carrier (a first and second pad of the first set of solder pads having each a size equal to a size of a corresponding solder ball 610a in a plan view in order to maximize the bonding area between a given pad and its corresponding solder ball, thereby enhancing bonding between the chip and the carrier; see MPEP 2144.I&II) and the set of corner guard structure are solder bonded to the first surface of the chip carrier by the second set of solder pads (a first pad of the second set of solder pads corresponding to the portion of 40 in the Y direction on annotated fig. 4, a second pad of the second set of solder pads corresponding to the portion of 40 in the X direction) in the chip carrier, and this as a non-inventive step of providing such set of pads as known in the art with a reasonable expectation of success (see MPEP 2143.A&D&E&G). Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first and second pads of the second set of solder pads to match in size in a plan view, the size of the portions of 40 they respectively correspond to, and this in order to maximize the bonding area between the solders and the first and second pads and stress relief structure 40, thereby enhancing the bonding between 40 and the carrier (see MPEP 2144.I&II). The modification would have resulted in having the device as recited in claim 11, wherein the set of semiconductor chips are solder bonded to a first surface of the chip carrier by a first set of solder pads in the chip carrier and the set of corner guard structure are solder bonded to a first surface of the chip carrier by a second set of solder pads in the chip carrier wherein the second set of solder pads are larger (at least in the horizontal direction of fig. 6 where it is explicit that 40 is larger than solder 610a, thus larger than a pad bonded to solder 610a as per the explanations above) than the first set of solder pads .

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because they do not apply to the reinterpretation of the references used in view of Applicants’ amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomioka et al. (US 2005/0029651) disclose bonding chips and a stiffening structure to a package substrate using a same solder in a single soldering step (see for example 3E-H and related text).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899